FILE COPY



 In re: A Purported Lien or
Claim Against Helvetia Asset
  Recovery Inc.Appellant/s



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2014

                                     No. 04-14-00258-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY
                               INC.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18394
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER

       Appellant Helvetia Asset Recovery, Inc. seeks to appeal the trial court’s order signed on
December 11, 2013 which granted the motion to “Set Aside Judicial Findings of Fact and
Conclusions of Law Regarding A Document or Instrument Purporting to Create a Lien or
Claim.”

        Appellate courts have jurisdiction over appeals from final judgments and appeals from
certain designated interlocutory orders. See See Bison Bldg. Materials, Ltd. v. Aldridge, 422
S.W.3d 582, 585 (Tex. 2012) (“Unless specifically authorized by statute, Texas appellate courts
only have jurisdiction to review final judgments.”); Lehmann v. Har–Con Corp., 39 S.W.3d 191,
195 (Tex. 2001) (“[T]he general rule, with a few mostly statutory exceptions, is that an appeal
may be taken only from a final judgment.”); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West
2008) (designating appealable interlocutory orders).

        It appears from the clerk’s record that the December 11, 2013 order is neither a final
judgment nor an appealable interlocutory order. It is therefore ORDERED that appellant show
cause in writing within 15 days of the date of this order why this appeal should not be dismissed
for lack of jurisdiction. See Lehmann, 39 S.W.3d at 200; City of Beaumont v. Guillory, 751
S.W.2d 491, 492 (Tex. 1988). If appellant does not timely show cause why this court has
jurisdiction over this appeal, the appeal will be dismissed for want of jurisdiction. See TEX. R.
APP. P. 42.3(a).

        All appellate deadlines are suspended pending our determination of whether we have
jurisdiction over this appeal.
                                                                             FILE COPY

                                              rcm

                                              _________________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court